ORDER
PER CURIAM.
Robert Trotter (hereinafter, “Movant”) was convicted of four counts of assault in the first degree, Section 565.050 RSMo (2000) and four counts of armed criminal action, Section 571.015 RSMo (2000). Movant was sentenced to an aggregate term of imprisonment for thirty-five years. This Court affirmed his conviction. State v. Trotter, 14 S.W.3d 248 (Mo.App. E.D.2000).
Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant alleges that he received ineffective assistance of counsel in that his trial attorney failed to introduce prior statements of three individuals and to submit the proper version of assault in the third degree as a lesser included instruction.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Rule 29.15(k); State v. Driver, 912 S.W.2d 52, 54 (Mo. banc 1995). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment of the motion court. Rule 84.16(b).